 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY CARBAJAL,                                 Case No. 1:19-cv-00221-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING MOTION TO AMEND
13          v.                                         (ECF No. 10)
14   ALVARADO, et al.,
                                                       THIRTY (30) DAY DEADLINE
15                      Defendants.
16

17          Plaintiff Anthony Carbajal (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint has not yet

19   been screened. Currently before the Court is Plaintiff’s request for leave to amend the complaint

20   before screening, filed March 27, 2019. (ECF No. 10.)

21          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s

22   pleading once as a matter of course at any time before a responsive pleading is served.

23   Otherwise, a party may amend only by leave of the court or by written consent of the adverse

24   party, and leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). “Rule 15(a)

25   is very liberal and leave to amend shall be freely given when justice so requires.”

26   AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006) (citation and

27   quotation omitted). However, courts “need not grant leave to amend where the amendment:

28   (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in
                                                      1
 1   litigation; or (4) is futile.” Id.

 2           In his motion, Plaintiff states that he believes that there are prominent defects in his

 3   complaint that need to be cured, so his complaint will not be found deficient and he can allege a

 4   set of facts consistent with a claim entitling him to relief. (ECF No. 10.) In considering the

 5   relevant factors, the Court finds no evidence of prejudice, bad faith, undue delay in litigation, or

 6   futility. Plaintiff’s complaint has not yet been screened and no defendants have been served or

 7   have appeared in this action. Accordingly, Plaintiff’s motion to amend shall be granted.

 8           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to amend the complaint,

 9   (ECF No. 10), is GRANTED. Plaintiff’s first amended complaint is due within thirty (30) days

10   from the date of service of this order.

11
     IT IS SO ORDERED.
12

13       Dated:      March 29, 2019                             /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
